Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the Remarks response filed on 3/24/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

All claims are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In particular it is indefinite and the examiner did not understand:
Claim 4 
wherein the determining an insurance claim amount payable to the user further comprises classifying the user request in one of one or more sub-categories, wherein the one or more sub-categories are retrieved from one or more sub-category registers, and wherein the one or more sub-category registers comprise definition of insurance policy coverage, one or more benefits, limits, and exclusions associated with the insurance policy, and one or more conditions with respect to an International Statistical Classification of Diseases and Related Health Problems (ICD) version 10, a Procedure Coding System (PCS) code, a Current Procedures Terminology (CPT) code, a Systematized Nomenclature of Medicine -- Clinical Terms (SGNOWMED CT) code and a list of make, model, and variant of automobiles and automobile spare parts.

Laws, regulations and standards are not allowed in the claim language under 112.  Laws are constantly changing and what might be within variance today may not be within variance tomorrow.  A similar 112 rejection would hold for an IEEE standard or the like.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims have been review in view of the new guidance of January 7, 2019 memo on 101. Claims are rejected under 35 U.S.C. § 101 due to the unanimous decision by the Supreme Court (June, 2014) which held that the patent claims in Alice Corporation Pty. Ltd. V. CLS Bank International, et al. (“Alice Corp”) are not patent-eligible under 35 U.S.C. §101.
All claims in invention are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES). 
The Examiner has identified independent claim as the claim that represents the claimed invention for analysis and is similar to independent and dependent claims. The primary independent claim recites the limitations of “receiving, user identity and a user request for awarding of insurance claims, classifying in pre-defined categories correlating the user request with a digital data matrix, retrieving and determining the insurance claim amount.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “certain methods of organizing human activity”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea) 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “a processor; and a memory communicatively coupled to the processor”. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore claims are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application) 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, all claims are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Tofte (U.S. Patent ref#1) in view of Paradis (U.S. Patent ref#2)  
Re claim 1 & 9: Tofte discloses: 
A method of processing an insurance claim payable to a user by an insurance company, the method comprising (see Tofte Figure 5-7)
A system for processing an insurance claim payable to a user by an insurance company, the system comprising: a claim processing device, the claim processing device further comprising; a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor instructions, which, on execution, causes the processor to: (see Tofte Figure 1)
receiving, by a claim processing device, a user identity and a user request for awarding of insurance claims payable by the insurance company; (see Tofte Figure 7 item 720)
classifying, by the claim processing device, the user request in one of a plurality of pre-defined categories; (see Tofte Figure 7 item 730)
correlating, by the claim processing device, the user request with a digital data matrix, wherein the digital data matrix is stored in a data repository, wherein the data matrix comprises at least one of hospital tariffs, a schedule of charges (SoC), and automobile repair or maintenance costs;  (see Tofte Figure 7 item 740-760 + paragraph 0038)
retrieving, by the claim processing device, one or more parameters associated with the user identity, wherein the one or more parameters associated with the user identity are stored in the data repository; (see Tofte Figure 7 item 710-770 note a model has parameters)
determining, by the claim processing device, an insurance claim amount payable to the user by the insurance company, based on the correlation with the data matrix and the one or more parameters associated with the user identity and an insurance policy and   (see Tofte Figure 7 item 770 note a model has correlations)
calculating, by the claim processing device, a turn-around time (TAT) for processing the insurance claim amount payable to the user by the insurance company, based on historical data associated with the insurance company. + Tofte Figure 7 item 770 = paragraph 0050)
While examiner believes, Tofte teaches the features of applicant, should the limitations be argued and for the sake of compact prosecution additional reference.  The examiner give little weight to auto insurance versus medical insurance should the applicant persure this line of thinking then it appears an restriction may be in order.  Paradis additionally teaches the limitations of the applicant. Paradis teachs medical insurance processing and Tofte teaches automotive insurance processing.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tofte by adapting any features of Paradis.
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically Paradis teachs medical insurance processing and Tofte teaches automotive insurance processing but related to insurance processing. 

A method of processing an insurance claim payable to a user by an insurance company, the method comprising (see Paradis Figure 1C)
A system for processing an insurance claim payable to a user by an insurance company, the system comprising: a claim processing device, the claim processing device further comprising; a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor instructions, which, on execution, causes the processor to: (see Paradis Figure 1A)
receiving, by a claim processing device, a user identity and a user request for awarding of insurance claims payable by the insurance company; (see Paradis Figure 3 item 302)
classifying, by the claim processing device, the user request in one of a plurality of pre-defined categories; (see Paradis Figure 3 item 304-306)
correlating, by the claim processing device, the user request with a digital data matrix, wherein the digital data matrix is stored in a data repository, wherein the data matrix comprises at least one of hospital tariffs, a schedule of charges (SoC), and automobile repair or maintenance costs; (see Paradis Figure 3 item 304-306)
retrieving, by the claim processing device, one or more parameters associated with the user identity, wherein the one or more parameters associated with the user identity are stored in the data repository; and (see Paradis Figure 3 item 304-306)
determining, by the claim processing device, an insurance claim amount payable to the user by the insurance company, based on the correlation with the data matrix and the one or more parameters associated with the user identity and an insurance policy.  (see Paradis Figure 3 item 308) 
calculating, by the claim processing device, a turn-around time (TAT) for processing the insurance claim amount payable to the user by the insurance company, based on historical data associated with the insurance company. (see Paradis paragraph 0040 + Figure 3)
Re claim 2 & 10: see claim 1 + 
wherein the user request is received via an e-mail, and the user identity is retrieved from the data repository, by mapping an e-mail ID associated with the received email with a list of email IDs stored in the data repository. (see Tofte Figure 1 data storage + 7 item 720 + claim 8 “database” +)
Re claim 3 & 11: see claim 1 + 
wherein the plurality of pre-defined categories comprises at least a health insurance category, and an automobile insurance category. (see Tofte Figure 7 “insurance claim” )
Re claim 4 & 12: see claim 1 + 
wherein the determining an insurance claim amount payable to the user further comprises classifying the user request in one of one or more sub-categories, wherein the one or more sub-categories are retrieved from one or more sub-category registers, and wherein the one or more sub-category registers comprise definition of insurance policy coverage, one or more benefits, limits, and exclusions associated with the insurance policy, and one or more conditions with respect to an International Statistical Classification of Diseases and Related Health Problems (ICD) version 10, a Procedure Coding System (PCS) code, a Current Procedures Terminology (CPT) code, a Systematized Nomenclature of Medicine -- Clinical Terms (SGNOWMED CT) code and a list of make, model, and variant of automobiles and automobile spare parts.  (see Tofte paragraph 0050 “make/mode” + Figure 7 + Paradis Figure 3)
Re claim 5 & 13: see claim 1 + 
generating a notification to at least one of the user and the insurance company, based on the determined insurance claim amount payable to the user by the insurance company. (see Tofte Figure 7 item 770)
Re claim 6 & 14: see claim 1 + 
wherein the data matrix comprises at least one of hospital tariffs, a schedule of charges (SoC), and automobile repair or maintenance costs. (see Tofte claim 4 “repair costs”)
Re claim 7 & 14: see claim 1 + 
wherein the one or more parameters associated with the user identity comprise age of the user, medical history of the user, family members identity of the user, model of the automobile, make of the automobile, and regional transport office (RTO) associated with the automobile. (see Tofte paragraph 0050 “make/mode” + Figure 7)
Re claim 8 & 15: see claim 1 + 
Cancelled
Response to Arguments
Applicant’s arguments have been fully considered and are not persuasive. Answers to the arguments on the amended limitations which change the scope of the claims, will be addressed in the action above.  Applicant's art arguments are considered moot due to new grounds of rejection.  
Applicant's arguments have been fully considered but they are not persuasive. 
In particular, and respect to Claim 1 the Applicant argued 1st: 112 was addressed through amendment.  However the applicant did not amend claim 4 which was the objected claim. 
Applicants also argued, prior art does not teach “correlating, by the claim processing device, the user request with a digital data matrix, wherein the digital data matrix is stored in a data repository” 
The Examiner refutes the argument made by the Applicant and draws the attention to Tofte Figure 7 item 760 and paragraph 0038.  The model correlates the elements this is explained in more detail in paragraph 0038.  The examiner would even argue that this is official notice that even if it a human doing it that looking at the claim to the cost of the claim is standard process every insurance policy would need to do to process a claim by definition. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Layle US 20120029950 A1 a method of facilitate automated processing of the health insurance claim. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-5159.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698